Citation Nr: 0600958	
Decision Date: 01/12/06    Archive Date: 01/19/06	

DOCKET NO.  03-31 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
recurrent nasal and temporal pterygium of the right eye and 
recurrent nasal pterygium of the left eye.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied the benefit sought on 
appeal.  The veteran, who had active service from May 1971 to 
May 1973, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is not currently shown to have a pterygium of 
either eye, or any residual visual impairment from any 
previous pterygium.  



CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
recurrent nasal and temporal pterygium of the right eye and 
recurrent nasal pterygium of the left eye have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.84a, Diagnostic Code 6034 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in January 2003.  That letter effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran to provide any evidence in his 
possession that pertains to his claim.  This would appear to 
satisfy the notification requirements of the VCAA.  The Board 
also notes that the veteran and his representative have not 
argued that any possible error or deficiency in the VCAA 
notice has prejudiced him in the adjudication of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); therefore, 
under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The Board 
observes that the veteran's service medical records were 
previously obtained and are associated with the claims file.  
The RO has obtained VA medical records identified by the 
veteran and afforded him a VA examination in order to assess 
the severity of his service-connected disability.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the veteran's claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that the case is ready for 
appellate review.  

The veteran essentially contends that the current evaluation 
assigned for his bilateral pterygium does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran is currently in receipt of a noncompensable 
evaluation for recurrent nasal and temporal pterygium of the 
right eye and recurrent nasal pterygium of the left eye under 
38 C.F.R. § 4.84a, Diagnostic Code 6034.  Under that 
Diagnostic Code this disability is rated based on the loss of 
vision, if any.  Under Diagnostic Codes 7078 and 7079 a 10 
percent evaluation is for assignment when vision in one eye 
is 20/50 and vision in the other eye is 20/40 or 20/50.  

The evidence for consideration includes VA outpatient 
treatment records dated in 2000 and 2003 as well as the 
findings of a VA eye examination performed in January 2003.  
However, VA outpatient treatment records contain no evidence 
of complaints, treatment or diagnosis of bilateral pterygium.  
At the time of the VA examination performed in January 2003 
the veteran made reference to bilateral pterygium excision.  
The veteran related complaints of continuous ocular 
irritation and redness.  On physical examination corrected 
and uncorrected visual acuity of the right eye was 20/20 and 
uncorrected vision of the left eye was 20/25 with corrected 
vision being 20/20.  There was no visual field deficit.  
Following the examination the pertinent diagnosis was no 
evidence of pterygium recurrence, status post excision.  

Based on this evidence, the Board finds that the criteria for 
a higher evaluation for the veteran's bilateral pterygium 
have not been met.  Even assuming that bilateral pterygiums 
were present, and they were not shown to be present at the 
time of the January 2003 VA examination, the veteran's 
uncorrected visual acuity was 20/20 in the right eye and 
20/25 in the left eye.  This visual acuity is greater than 
that contemplated for a compensable evaluation for loss of 
vision due to pterygium.  Therefore, the requirements for a 
compensable evaluation for the veteran's bilateral pterygium 
have not been met.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).




ORDER

An increased (compensable) evaluation for recurrent nasal and 
temporal pterygium of the right eye and recurrent nasal 
pterygium of the left eye is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


